Case 2:20-mj-00848-NJK Document 5 Filed 09/29/20 Page 1of1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

 

FILED ____ RECEIVED
UNITED STATES DISTRICT-GOURT oo seman eon

UNSEL/PARTIES OF RECORD
for the

District of Nevada SEP 29 2020

 

 

 

 

United States of America
Vv.

CLERK US DISTRICT COURT
Case No: 2:20-mj-BUSTRIK OF NEVADA
oh

DIT
whl

 

 

 

 

MIGUEL LOPEZ-ALVAREZ
Defendant

Nee? Nee! Nome “Nee eee”

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

 

Lloyd D. George United States Courthouse
333 Las Vegas Blvd., South Courtroom No.: 3D
Las Vegas, NV 89101 ee.

Elayna J. Youchah , U.S. Magistrate Judge |Date and Time: September 30, 2020 at 3:00 p.m.

Place:

 

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: September 29, 2020

“Y

Sonam
ee

_ ELAYNA J. YOUCHAH, U.S. Magistrate Judge
Printed name and title

  
 

> \
- fy i

Judge ’s signature

 

 

 
